Shepley, C. J.
— The contract of the defendant to pay in legal services on demand, did not prescribe the place, where those services should be performed. While the defendant, by a fair construction of it, would not be at liberty to con*543duct so as to prevent the plaintiff from obtaining payment within a reasonable time without incurring unexpected expense or inconvenience, it could not be so construed as to require the defendant to remain in a particular office or to reside in a particular place for any period, that it might please the plaintiff to wait before he made a request for payment.
The contract was of such a character, that the defendant could not perform it, until he was requested to do so, nor until the services desired were made known to him.
He appears to have continued to reside for three months or more in the place where the contract was made; and for more than two years afterward within about five miles from it, where, without great inconvenience or expense, he might have been requested to perform the services at the place, where the contract was made, if it were important to the plaintiff, that they should be performed there.
No demand for performance appears to have been made at any time or place. Nor does the defendant appear to have been disabled or disqualified to perform. Or that the plaintiff had any occasion for the legal services of the defendant after his removal from the State.

Plaintiff nonsuit.

Tenney, Appleton, Bice and Cutting, J. J,, concurred.